Citation Nr: 0946219	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected seborrheic dermatitis of the 
scalp, neck, and trunk prior to June 26, 2009, and in excess 
of 30 percent since June 26, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran requested a hearing before the undersigned in 
August 2004 and was scheduled for a hearing in June 2005, 
however, cancelled the hearing in April 2005.  The Veteran 
did not request to reschedule the hearing.  

The Board remanded the Veteran's appeal in April 2007 and 
March 2008.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In a September 2009 rating decision, the RO increased the 
Veteran's disability evaluation for his service-connected 
skin disability from 10 to 30 percent disabling, effective 
June 26, 2009.  In accordance with AB v. Brown, 6 Vet. App. 
35 (1993), the Veteran will generally be presumed to be 
seeking the highest rating available, and it follows that a 
partial grant of an increased rating does not terminate an 
appeal.  


FINDINGS OF FACT

1.  Prior to June 26, 2009, the Veteran has intermittent skin 
rashes that cause itching and are occasionally responsive 
topical medication.  The evidence does not show symptoms that 
more nearly approximate systemic therapy for six weeks or 
more, but not constantly during the past 12-month period; or 
dermatitis eczema affecting 20 to 40 percent of the entire 
body or more than 40 percent of the exposed areas.

2.  Since June 26, 2009 the Veteran's skin condition affects 
more than 40 percent of the entire body. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent prior to June 26, 2009 for seborrheic 
dermatitis of the scalp, neck, and trunk have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7817 
(2009).

2.  The criteria for entitlement to a disability evaluation 
of 60 percent since June 26, 2009 for seborrheic dermatitis 
of the scalp, neck, and trunk have been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7817 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, private treatment records, 
and VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

Complete notice was sent in a May 2008 letter and the claim 
was readjudicated in a September 2009 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, afforded the Veteran 
examinations, and assisted the Veteran in obtaining evidence.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Discussion

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In the present case, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In an October 1975 rating decision, service connection was 
granted and a zero percent evaluation assigned for the 
Veteran's skin condition, effective from May 1975.  In 
November 2002, the Veteran filed a claim for an increased 
rating.  In the May 2003 rating action on appeal, the RO 
continued the Veteran's zero percent disability evaluation.  
In a December 2004 rating decision, the RO increased the 
evaluation to 10 percent disabling, effective November 1, 
2002, the date of claim for increase.  In a September 2009 
rating decision, the RO increased the evaluation to 30 
percent disabling, effective June 26, 2009.  

The RO has evaluated the Veteran's service-connected skin 
condition under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7817.  
Under DC 7817, exfoliative dermatitis (erythroderma) warrants 
a 10 percent evaluation for any extent of involvement of the 
skin, and; systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation is warranted with any extent 
of involvement of the skin and requiring systemic therapy 
such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation, generalized involvement of the skin, 
without systemic manifestations, must be present and constant 
or near-constant systemic therapy such as therapeutic doses 
of corticosteroids, immunosuppressive-+e retinoids, PUVA or 
UVB treatments, or electron beam therapy required during the 
past 12-month period required.  A 100 percent evaluation, 
generalized involvement of the skin and systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia) must be present, plus constant or near-
constant systemic therapy required during the past 12-month 
period required.  38 C.F.R. § 4.118, DC 7817.  

Under Diagnostic Code 7806, dermatitis or eczema warrants a 
10 percent evaluation for at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The maximum 60 percent rating is 
warranted when dermatitis or eczema affects more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for during the past 12-
month period.  38 C.F.R. § 4.118, DC 7806.  

Evidence relevant to the current level of severity of the 
Veteran's skin disability includes VA examinations in 
December 2002, April 2004, May 2007, and June 2009; private 
treatment records dated in March 2002, and VA outpatient 
treatment records dated in December 2003 to August 2004. 

Private treatment records dated in March 2002 from Dr. H.B. 
show that the Veteran received treatment for a rash, 
providing a diagnosis of right parietal frontal scalp.

The Veteran underwent a VA examination in December 2002.  At 
the time, the Veteran reported that he has a history of an 
intermittent rash for the past 20 years that involves the 
groin, knees, and occasionally, his scalp.  The Veteran 
described his lesions as bumps, which are at times, scaly.  
The Veteran indicated that he has been diagnosed with 
seborrheic dermatitis.  The Veteran is currently prescribed 
cream which he applies to the affected areas, which has 
provided some improvement of his skin condition.  

On examination of the Veteran's back, the Veteran had 
scattered hyperpigmented macules.  The Veteran's scalp and 
face were clear.  His intergluteal fold and perianal area 
were xerotic with excoriation in the perianal areas.  The 
Veteran did not have an associated systemic or nervous 
condition.  His groin was clear.  There were no biopsies or 
scrapings indicated.  The diagnosis was pruritus, primarily 
involving his knees, elbows, and the perianal area and 
xerosis.  In providing the diagnoses, the examiner noted the 
Veteran's post-inflammatory pigmentation on his back, knees, 
and elbows.  

December 2003 VA outpatient treatment records demonstrate 
that the Veteran sought treatment for his skin condition.  
The physician noted a pruritic eruption which has been 
present for several years, with an intermittent rash.  The 
Veteran was prescribed cream to apply to the affected areas.  
In a later December 2003 VA outpatient treatment note, the 
Veteran indicates that he has had a rash for the past 20 
years, which is itchy and all over his entire body. 

A March 2004 VA outpatient treatment note provides a 
diagnosis of atopic dermatitis.  The Veteran is currently 
using lotrimin and TAC cream to treat his dermatitis.    

At an April 2004 VA examination, the Veteran reported that he 
has had an intermittent rash for the past 20 years.  He 
indicated that he is currently treated with Triamcinolone, 
Clotrimazole, Sarna, Dove soap, as well as Estraderm.  The 
Veteran reported that he has been using these various creams 
for the past 12 months continuously.  

On examination, the Veteran had hyperpigmented lichenified 
plaque of the buttocks.  There was hypo- and hyperpigmented 
macule with excoriation on the Veteran's back and chest.  
There was hyperpigmented plaque on the Veteran's antecubital 
fossa, axilla, and popliteal fossa.  There was no scarring or 
disfigurement.  The diagnosis was lichen simplex chronicus of 
the buttocks with a history of atopy.  

An April 2004 VA outpatient treatment record indicates that 
the Veteran's atopy resolved following treatment.  The 
Veteran was encouraged not to scratch his lesion on his 
buttocks, which is associated with his diagnosis of lichen 
simplex chronicus of the buttocks.  

An August 2004 VA outpatient treatment record indicates that 
the Veteran has intertrigo and atopy.  The Veteran is 
currently applying TAC/Clotrimazole cream.  The Veteran 
reports improvement since his previous visit.  Examination of 
his buttocks demonstrates lichenified hyperpigmented plaque 
in gluteal cleft.  The Veteran's chest and back show 
hypopigmented and hyperpigmented macules with few 
excoriations.  There were hypopigmented patches on his 
groin/axilla area.  The Veteran was assessed with improved 
atopy subsequent to treatment and lichen simplex chronicus of 
the buttocks.  

At a May 2007 VA examination, the Veteran reported a history 
of lichenified plaque of his lower back.  The Veteran 
indicated that he first noted his back plaque in 1972, during 
service.  The Veteran indicated that the rash was initially 
red and scaly, which constantly itched, however, constant 
scratching and rubbing has led to the formation of plaque.  
The Veteran indicated that his condition is worse during the 
summer months.  The Veteran is currently using Lidex ointment 
twice a day since January, as well as Sarna multiple timers a 
day, which he indicates is helping to improve his skin 
condition.  

On examination, the Veteran had 5x7cm lichenified 
hyperpigmented plaque on his lower midback, just superior to 
his gluteal cleft.  The Veteran's upper medial thigh had 
lichenified plaques, post inflammatory changes.  The 
diagnosis was lichen sclerosis chronicus.  The examiner noted 
that the condition affected 5% of the total body surface 
area. 

At a June 2009 VA examination, conducted pursuant to the 
Board remand, the Veteran reported a history of 35 years of 
an intermittent skin condition of his back, extremities, and 
buttocks, as well as tender macerated skin in his inguinal 
folds.  He further indicated that he has been treated in the 
past 12 months for papular eczema, specifically for one 
month, with topical corticosteroid cream.  The Veteran 
reported intertrigo and using nystatin/hydrocortisone 
treatment twice a day for one month in the past 12 months.  

On examination, there was dermatitis, eczema, leishmaniasis, 
lupus, dermaphytosis, bullous disorders, psoriasis, 
infections of the skin, cutaneous manifestations of collagen 
vascular diseases, and papulosquamous disorders.  The 
examiner indicated that the percentage of exposed areas 
affected, including the Veteran's head, face, hands, and neck 
was greater than 5 percent, but less than 20 percent.  The 
percentage of total body area affected was greater than 40 
percent.  The examiner diagnosed eczema and intertrigo and 
indicated that there is no need for systemic treatment at the 
present time.  

Entitlement to a Disability Rating in Excess of 10 Percent 
Prior to June 26, 2009

Upon review of the evidence of record, the Board finds that a 
disability evaluation in excess of 10 percent prior to June 
26, 2009 is not warranted under DC 7817.  To warrant the next 
higher 30 percent evaluation under DC 7817, there must be 
evidence of exfoliative dermatitis with any extent of 
involvement of the skin and requiring systemic therapy such 
as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  While throughout the course 
of the appeal the Veteran has been prescribed topical creams 
to treat his service-connected skin condition, there is no 
evidence of systemic therapy.   

The Board also finds a disability evaluation in excess of 10 
percent prior to June 26, 2009 is not warranted under DC 
7806.  To warrant the next higher 30 percent evaluation under 
this diagnostic code, there must be evidence of dermatitis or 
eczema affecting 20 to 40 percent of the entire body or 20 to 
40 percent of the exposed areas, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  While the 
medical evidence shows that the Veteran has intermittent 
rashes with itching which he treats with topical cream 
treatment, it does not show that the Veteran's skin condition 
affects 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas, nor does it show that the 
Veteran required systemic therapy.  

Therefore, prior to June 26, 2009, a disability evaluation in 
excess of 10 percent for service-connected skin condition is 
not warranted.  As the preponderance of the evidence is 
against the claim for increase, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Entitlement to a Disability Rating in Excess of 30 Percent 
since June 26, 2009

Upon review of the evidence of record, the Board finds that 
an increased rating, dating from June 26, 2009, is warranted 
under DC 7806.  Under that code, a 60 percent evaluation is 
warranted when dermatitis or eczema affects more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas affected.  Indeed, the June 2009 VA examination 
report shows that the Veteran's skin condition affects more 
than 40 percent of his entire body.  Thus, the Board finds 
that a 60 percent disability evaluation under DC 7806 is 
warranted since June 26, 2009, the date of the VA 
examination, to the present for the Veteran's service-
connected skin condition.  


ORDER

Prior to June 26, 2009, a disability evaluation in excess of 
10 percent for seborrheic dermatitis of the scalp, neck, and 
trunk is denied.

Since June 26, 2009, a 60 percent disability evaluation for 
seborrheic dermatitis of the scalp, neck, and trunk is 
granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


